                Case 5:20-cv-00942-XR Document 24 Filed 02/18/21 Page 1 of 8



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION


       PNC EQUIPMENT FINANCE, LLC,
                                                           CIVIL No. SA-20-CV-00942-XR
                                       Plaintiff,

                                 v.

     R.A.S.H., LLC, MARTIN JOHN PHIPPS,
      PHIPPS ANDERSON DEACON LLP,

                                      Defendants.


     PLAINTIFF’S MOTION TO COMPEL RULE 26 INITIAL DISCLOSURES,
    PRODUCTION OF DOCUMENTS, AND SUBSTANTIVE INTERROGATORY
RESPONSES FROM R.A.S.H., LLC, MARTIN JOHN PHIPPS, AND PHIPPS ANDERSON
                              DEACON, LLP

           NOW COMES PNC Equipment Finance, LLC (“PNC”), and files this its Motion to

Compel Rule 26 Initial Disclosures, Production of Documents from R.A.S.H., LLC, Martin John

Phipps, and Phipps Anderson Deacon, LLP (the “Motion”) pursuant to Rule 37 of the Federal

Rules of Civil Procedure, and would respectfully show the Court as follows:

                                                 I.
                                        SUMMARY OF THE MOTION

           1.        Defendant R.A.S.H, LLC, Martin John Phipps, and Phipps Anderson Deacon, LLP

(collectively, the “Defendants”) have wholly failed to comply with their discovery obligations in

the above-styled case. Specifically, Defendants failed to serve any Rule 26(a) initial disclosures

by the agreed-upon deadline of November 8, 2020. 1 Additionally, Defendants have failed to object

or respond to PNC’s First Consolidated Request For Production of Documents and Interrogatories

served on October 29, 2020. Currently, Defendants have not produced a single document or



1
    See Joint Scheduling Report [Doc. # 6], pp. 2.

PNC’s MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND INTERROGATORIES                       Page 1
            Case 5:20-cv-00942-XR Document 24 Filed 02/18/21 Page 2 of 8




answered a single interrogatory. Accordingly, PNC seeks an order granting sanctions as permitted

under Rule 37(b) as a result of Defendants’ failure to serve disclosures and compel Defendants to

produce responsive documents and serve substantive answers to interrogatories, without objection,

pursuant to Fed. R. Civ. P. 37(a)(3)(A) and (B). PNC also seeks recovery of its reasonable

expenses incurred in filing the instant Motion.

                                           II.
                                    MOTION TO COMPEL

   A. Facts Related to Overdue Discovery

       2.      During the previous Rule 26(f) conference between counsel for PNC and counsel

for Defendants, the parties agreed to modify the default deadline for service of Rule 26(a)

disclosures and chose to extend the deadline to November 8, 2020. The stipulation was reduced

to writing and incorporated into the Joint Scheduling Report filed with the Court on October 9,

2020 [Doc. # 6]. Pursuant to paragraph five (5) of the Joint Scheduling Report [Doc. # 6] filed in

the above-referenced case, Defendants agreed they would serve Rule 26(a) initial disclosure

responses by November 8, 2020. Although PNC served its Rule 26(a) initial disclosures by the

November 8th deadline, Defendants failed to do so.

       3.      Additionally, PNC served Defendants by and through their counsel of record at the

time PNC’s First Consolidated Request For Production of Documents and Interrogatories on

October 29, 2020 (the “First Discovery Requests”). A true and correct copy of the First Discovery

Requests served on counsel for Defendants are attached hereto as Exhibit “A.” Additionally, a

true and correct copy of the e-mail to counsel for Defendants containing the First Discovery

Requests as an attachment dated October 29, 2020, is attached hereto as Exhibit “B.”

       4.      Prior to the original deadline for Defendants to answer the First Discovery

Requests, counsel for PNC and counsel for Defendants agreed to extend the response deadline to

PNC’s MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND INTERROGATORIES                       Page 2
             Case 5:20-cv-00942-XR Document 24 Filed 02/18/21 Page 3 of 8




facilitate settlement discussions and prepare for mediation, which was originally scheduled to take

place on January 26, 2021. Specifically, pursuant to an e-mail exchange on January 5, 2021,

counsel for PNC agreed to extend the response deadline as to all requests for production and

interrogatories except for Request for Production number 26, Interrogatory numbers 15 and 17,

which were due on January 6, 2021. 2 The parties agreed the remaining Requests for Production

and Interrogatories would be due one week after mediation occurred on January 26, 2021.

        5.       However, Defendants failed to honor their agreement to provide written responses

and produce responsive documents by January 6, 2021. Subsequent to the recent withdrawal of

Talmage Boston as lead counsel for Defendants, Defendants have retained Abasi Major as counsel.

As a result of Mr. Boston’s withdrawal, the mediation with Judge Kaplan originally scheduled for

January 26, 2021, was cancelled. The parties have not yet rescheduled mediation with Judge

Kaplan. Had the mediation gone forward as scheduled, the remaining Requests for Production

and Interrogatories would have been due on February 2, 2021.

        6.       PNC contends that the entirety of the First Discovery Requests are now due as a

result of Defendants’ failure to serve any written discovery as agreed on January 6, 2021, and

Defendants’ conduct necessitating the cancellation of mediation with Judge Kaplan on January 26,

2021. Nothing in PNC’s informal agreement with counsel for Defendants was intended to extend

the deadline of the First Discovery Requests indefinitely, and PNC seeks to compel Defendants to

fully answer all Requests for Production and Interrogatories contained in the First Discovery

Requests.




2
  The reason PNC agreed to limit the responses prior to mediation was to save money on the incurrence of attorney
fees and focus on the remaining disputed matters concerning commercial reasonableness of the sale of the aircraft
and other related affirmative defenses asserted by Defendants.

PNC’s MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND INTERROGATORIES                                       Page 3
                Case 5:20-cv-00942-XR Document 24 Filed 02/18/21 Page 4 of 8




           7.       Moreover, PNC served Defendants with its Second Consolidated Requests for

Production and Interrogatories on January 18, 2021 (the “Second Discovery Requests”). The

Second Discovery Requests contained forty-five (45) Requests for Production and six (6)

Interrogatories. The Second Discovery Requests were served on counsel for Defendants via e-

mail. A true and correct copy of the e-mail dated January 18, 2021, to Defendants’ counsel at the

time, Talmage Boston and Greg Reigel, is attached hereto as Exhibit “D.” The deadline for

Defendants to serve objections and responses to the Second Discovery Requests was February 17,

2021. However, Defendants failed to serve any responses to the Second Discovery Requests.

       B. Defendants Should Be Compelled To Respond To Written Discovery

           8.       Defendants have failed to serve Rule 26(a) initial disclosures, responses or

objections to the First Discovery Requests, and responses or objections to the Second Discovery

Requests. PNC did not agree to further extend the deadline for Defendants to provide Rule 26(a)

initial disclosures or respond to the Second Discovery Requests. Additionally, as a result of

Defendants failure to comply with their agreement to serve Request for Production number 26,

Interrogatory numbers 15 and 17 from PNC’s First Discovery Requests by January 6, 2021,

Defendants should be compelled to not only answer those specific requests but also answer all

written discovery contained in the First Discovery Requests.

           9.       If a party does not respond to discovery requests, the requesting party may file a

motion to compel. 3 The consequence of a party’s failure to disclose as required under Rule 26 is

set forth in Rule 37 as follows:

                    If a party fails to provide information or identify a witness as
                    required by Rule 26(a) or (e), the party is not allowed to use that
                    information or witness to supply evidence on a motion, at a hearing,
                    or at a trial, unless the failure was substantially justified or is


3
    See Fed. R. Civ. P. 37(a)(3)(B).

PNC’s MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND INTERROGATORIES                            Page 4
            Case 5:20-cv-00942-XR Document 24 Filed 02/18/21 Page 5 of 8




                 harmless. In addition to or instead of this sanction, the court, on
                 motion and after giving an opportunity to be heard:

                 (A)    may order payment of the reasonable expenses, including
                 attorney's fees, caused by the failure;

                 (B)      may inform the jury of the party's failure; and

                 (C) may impose other appropriate sanctions, including any of the
                 orders listed in Rule 37(b)(2)(A)(i)-(vi). 4

There is no justification for Defendants’ wholesale failure to serve initial disclosures by the agreed

upon deadline of November 8, 2020, and such failure was not harmless. As a result of Defendants’

failure, PNC has been required to incur necessary attorneys’ fees to prosecute the instant Motion,

for which PNC seeks recovery under Rule 37(c)(1)(A). PNC also seeks relief under Rule

37(b)(2)(A)(ii), which if granted, would prohibit Defendants from supporting their affirmative

defenses with any evidence or witnesses not properly disclosed or opposing PNC’s remaining

claims with any evidence or witnesses not properly disclosed, along with any additional or further

relief that the Court finds is proper under the circumstances. 5

        10.      Additionally, PNC seeks entry of an order compelling Defendants to fully respond

to the First Discovery Requests and Second Discovery Requests in their entirety, without

objection. If a party does not produce or permit inspection, the requesting party may move for an

order compelling production or inspection. 6 Typically, had Defendants timely asserted objections,

the burden would be on the “… party who opposes its opponent’s request for production to ‘show

specifically how… each [request] is not relevant or how each [request] is overly broad,

burdensome, or oppressive.’” 7 Yet, having received no objections to either the First Discovery


4
  Fed. R. Civ. P. 37(c)(1).
5
  Fed. R. Civ. P. 37(b)(2)(A)(ii).
6
  Fed. R. Civ. P. 37(a)(3)(B)(iv); see R.W. International v. Welch Foods, Inc., 937 F.2d 11, 17-19 (1st Cir. 1991).
7
  Merrill., 227 F.R.D. at 477 (N.D. Tex. 2005) (quoting McLeod, Alexander, Power and Apffel, P.C. v. Quarles, 894
F.2d 1482, 1485 (5th Cir. 1990)).

PNC’s MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND INTERROGATORIES                                       Page 5
            Case 5:20-cv-00942-XR Document 24 Filed 02/18/21 Page 6 of 8




Requests or Second Discovery Requests, Defendants have waived all objections. Rule 33 of the

Federal Rules of Civil Procedure expressly states that failure to timely respond to an interrogatory

results in a waiver of any objection to such interrogatory. 8 Unlike Rule 33, Rule 34 of the Federal

Rules of Civil Procedure does not expressly state that responses and objections must be stated with

specificity and be timely or they are waived unless excused by the court for good cause. 9 However,

courts, including the Fifth Circuit, have found that the waiver provision nonetheless applies to

both Rules 33 and 34. 10

         11.      Moreover, the Court may order sanctions as a result of a party’s failure to serve

interrogatory responses or objections. 11             In addition to the sanctions available under Rule

37(b)(2)(A)(i)-(vi), the Court must also award the moving party its reasonable expenses, including

attorneys’ fees, caused by Defendants’ failure to serve written discovery responses. 12 Therefore,

in addition to compelling Defendants to respond to the First Discovery Requests and Second

Discovery Requests, it is appropriate for the Court to award PNC is reasonable costs, including

attorneys’ fees, as a result of Defendants’ failure to respond.




8
  Fed. R. Civ. P. 33 (“Any ground not stated in a timely objection is waived unless the court, for good cause, excuses
the failure.”).
9
  Fed. R. Civ. P. 34.
10
   See In re United States, 864 F.2d 1153, 1156 (5th Cir.1989)(“[A]s a general rule, when a party fails to object timely
to interrogatories, production requests, or other discovery efforts, objections thereto are waived.”); see also 8A
Charles Alan Wright, Arthur R. Miller, and Richard L. Marcus, Federal Practice & Proc. Civ.2d § 2204 (2d
ed.1994)(“the discovery rules constitute an integrated mechanism and they must be read in pari materia.”); McLeod,
Alexander, Powel and Apffel v. Quarles, 894 F.2d 1482, 1485 (5th Cir.1990)(With respect to required specificity, “We
see no reason to distinguish the standards governing responses to interrogatories from those that govern responses to
production requests.”); Hall v. Sullivan, 231 F.R.D. 468, 473–74 (D.Md.2005)(holding that “implicit within Rule 34 is
the requirement that objections to document production requests must be stated with particularity in a timely answer,
and that failure to do so may constitute waiver of grounds not properly raised, including privilege or work product
immunity unless the court excuses this failure for good cause shown.”); Drexel Heritage, 200 F.R.D. at 258(“although
the plain language of Rule 34 does not expressly provide for waiver when objections are not stated, Rule 34, like Rule
33(b)(4), requires the reasons for objections to be explicitly stated. Therefore the Court finds the waiver to be an
implicit one.”).
11
   Fed. R. Civ. P. 37(d)(1)(A)(ii).
12
   Fed. R. Civ. P. 37(d)(3).

PNC’s MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND INTERROGATORIES                                            Page 6
             Case 5:20-cv-00942-XR Document 24 Filed 02/18/21 Page 7 of 8




       12.      Defendants’ ongoing failures to respond to written discovery have not been isolated

or the result of extenuating circumstances beyond Defendants’ control. Counsel for Defendants

repeatedly contacted counsel for PNC discussing the deadlines associated with the First Discovery

Responses. Yet, Defendants have engaged in a pattern of conduct making demands on PNC for

documents and information related to PNC’s claims and causes of action without having answered

a single interrogatory, producing a single document, or otherwise serving Rule 26(a) initial

disclosures.    Defendants should not be permitted to disregard and ignore their discovery

obligations while PNC timely served its Rule 26 initial disclosures and has been producing

documents to counsel for Defendants voluntarily without requiring Defendants to serve formal

requests for production. For all of the foregoing reasons, PNC requests the Court GRANT its

Motion.

                                              III.
                                            PRAYER

       WHEREFORE, PNC respectfully requests that this Court enter an Order GRANTING

PNC’s Motion as follows:

       (a)      Compelling Defendants to fully respond to the First Discovery Requests and
                Second Discovery Requests, without objection, within fourteen (14) days upon
                entry of such an order;

       (b)      Granting PNC’s request for sanctions under Rule 37(b)(2)(A)(ii), prohibiting
                Defendants from offering or relying on any witness, evidence or document that was
                not disclosed in their Rule 26(a) disclosures to support their defenses asserted in
                this case, or alternatively awarding PNC any other available sanction under Rule
                37(b)(2)(A);

       (c)      Assessing reasonable and necessary attorneys’ fees in an amount to be determined
                by the Court should this Motion be granted pursuant the submission of a fee
                application or any additional briefing or documentation requested by the Court; and

       (d)      Granting such other and further relief to which PNC may be justly entitled.




PNC’s MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND INTERROGATORIES                        Page 7
          Case 5:20-cv-00942-XR Document 24 Filed 02/18/21 Page 8 of 8




                                               Respectfully Submitted,

                                               PADFIELD & STOUT, LLP
                                               420 Throckmorton, Suite 1210
                                               Fort Worth, Texas 76102
                                               Phone: (817) 338-1616
                                               Fax: (817) 338-1610



                                               By: /s/ Mark W. Stout
                                               Mark W. Stout
                                               State Bar I.D. # 24008096
                                               mstout@padfieldstout.com
                                               Christopher V. Arisco
                                               State Bar I.D. # 24064830
                                               carisco@padfieldstout.com

                                               Attorneys for PNC Equipment Finance, LLC


                                CERTIFICATE OF SERVICE

        This is to certify that on February 18, 2021, a true and correct copy of the foregoing has
been forwarded to the Defendants, by and through their counsel of record, Abasi Major, 102 9th
Street, San Antonio, Texas 78215, via e-mail at amajor@phippsmayes.com.



                                                /s/ Christopher V. Arisco
                                                Christopher V. Arisco


                             CERTIFICATE OF CONFERENCE


        This is to certify that on February 18, 2021, I placed a call to counsel for Defendants,
Abasi Major, to discuss the relief requested in this motion. An automated response answered the
call, and I left a detailed voicemail message for Mr. Major to return my call. Shortly after the
phone call concluded, I followed up by e-mail to Mr. Major. At the time of filing this motion, I
have not received a response from Mr. Major.



                                                /s/ Christopher V. Arisco
                                                Christopher V. Arisco




PNC’s MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND INTERROGATORIES                       Page 8
